 1

 2

 3

 4

 5

 6

 7

 8
                                  UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   LAURA FOX,                                           No. 1:19-cv-00146-LJO-SAB

12                  Plaintiff,                            ORDER GRANTING PLAINTIFF’S
                                                          MOTION FOR AWARD OF ATTORNEY
13            v.                                          FEES

14   COMMISSIONER OF SOCIAL SECURITY,                     (Doc. Nos. 35, 37, 38)

15                  Defendant.

16

17          On January 30, 2020, the court granted Plaintiff Laura Fox’s appeal of the final decision

18 of the Social Security Commissioner’s denial of benefits, and judgment was entered against the

19 Commissioner. (Doc. Nos. 33, 34.) On February 19, 2020, plaintiff filed a motion for attorney
20 fees. (Doc. No. 35.) Finding that plaintiff’s motion was ambiguous as to whether the

21 Commissioner was stipulating to the award of attorney fees, the magistrate judge issued an order

22 requiring the Commissioner to file a response to the motion for attorney fees. (Doc. No. 36.)

23          On February 21, 2020, plaintiff filed a stipulation for the award of attorney fees. (Doc.

24 No. 37.) However, that document again appears to be a motion (rather than a stipulation) for

25 attorney fees, as it again is ambiguous as to whether the Commissioner has stipulated to the

26 award. On February 25, 2020, the Commissioner filed a response to plaintiff’s motion. (Doc.
27 No. 38.)

28          Plaintiff’s original motion and subsequent “stipulation” inconsistently state that plaintiff


                                                      1
 1 is seeking an award of $6,983.86 and $6,903.86 for her services in this action. (Doc. No. 35 at

 2 1–2; Doc. No. 37 at 1–2.) However, the Commissioner’s response clarifies that the parties have

 3 stipulated to an award of $6,903.86 for the services of plaintiff’s counsel in this matter. (Doc.

 4 No. 38.)

 5          Based on the stipulation of the parties, IT IS HEREBY ORDERED that:

 6          1.      Plaintiff’s motion for attorney fees (Doc. No. 35) is GRANTED; and

 7          2.      Attorney fees in the amount of six thousand nine hundred three dollars and

 8                  eighty six cents ($6,903.86) are awarded to plaintiff pursuant to the stipulation.

 9
     IT IS SO ORDERED.
10

11      Dated:    February 25, 2020
                                                         UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     2
